Citation Nr: 1332399	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  05-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.




ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2004, the Veteran executed a VA Form 21-22 appointing Veterans of Foreign Wars of the United States as his representative.  In a VA Form 21-22 executed by the Veteran in November 2012 and acknowledged by the Board in January 2013, the Veteran appointed the Florida Department of Veterans Affairs as his representative.  In May 2013, the Board sent the Veteran a letter notifying him that his January 2013 correspondence appointing the Florida Department of Veterans Affairs as his representative was received and updated in VA's database.  That same month, the Veterans of Foreign Wars of the United States requested authorization to withdraw representation in the Veteran's case based upon the Veteran's request to appoint the Florida Department of Veterans Affairs as his representative.  In July 2013, the Florida Department of Veterans Affairs submitted an argument in support of the Veteran's appeal.  In a July 2013 letter, the Veteran stated that he wished to be represented by the Veterans of Foreign Wars of the United States, as they have been his representative throughout the years, and that any change to the Florida Department of Veterans Affairs was a mistake.

VA regulations provide that when a claimant appeals to the Board, he/she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2012).  Significantly, under 38 C.F.R. § 20.904(a)(1) (2012), an appellate decision may be vacated on the grounds that the appellant was denied due process, including the denial of the right to representation through action or inaction by VA or the Board.

Generally, to represent a claimant before VA, A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative must be filed.  38 C.F.R. § 14.631(a) (2012).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  Id. at (f)(1).

By filing a VA Form 21-22 in favor of the Florida Department of Veterans Affairs in January 2013, the Veteran revoked consent to representation by the Veterans of Foreign Wars of the United States.  Similarly, by his July 2013 statement, the Veteran revoked representation by the Florida Department of Veterans Affairs by stating that he wished to be represented by the Veterans of Foreign Wars of the United States.  Nevertheless, the Veteran's July 2013 statement does not constitute a valid power of attorney, as it does not comply with VA regulations.  Id.  As such, remand is required for clarification of the Veteran's representation, and the opportunity to submit a new VA Form 21-22, if desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide clarification as to his consent to representation with respect to the above-captioned claim.  The RO must inform the Veteran that it appears as though he revoked his consent to representation by the Florida Department of Veterans Affairs by way of his July 2013 statement.  The RO must also inform the Veteran that, despite his statement in July 2013 that he wished to be represented by the Veterans of Foreign Wars of the United States, he must submit a power of attorney in appropriate form, as required by 38 C.F.R. § 14.631(a), such as by submitting a completed VA Form 21-22 in favor of his chosen representative.

2.  Once the Veteran's representation has been clarified, the RO must readjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  If the Veteran has provided a new power of attorney with regard to his claim on appeal, the RO must ensure that the Veteran's claims file is provided to the chosen representative in order for the representative to provide a brief in support of the Veteran's claim prior to the return of the Veteran's appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

